Citation Nr: 0740165	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-10 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis, right hand. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in January 2007, it was remanded to the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for additional development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in May 2007, 
and the case was returned to the Board.


FINDINGS OF FACT

1.  On VA audiological examination in November 2004, the 
veteran had average puretone decibel loss of 36.25 decibels 
in the right ear and 43.75 decibels in the left ear, with 
speech recognition scores of 88 percent bilaterally.  On VA 
audiological examination in March 2007, the veteran had 
average puretone decibels loss of 43 decibels in the right 
ear and 45 decibels in the left ear, with speech recognition 
scores of 94 percent in the right ear and 78 percent in the 
left ear.  

2.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral sensorineural hearing loss so as to render 
impractical the application of the regular schedular 
standards.

3.  The veteran's osteoarthritis of the right hand is 
manifested by favorable ankylosis of the right thumb, without 
evidence of unfavorable ankylosis or x-ray evidence of 
involvement of two or more major joints or minor joint groups 
with occasional incapacitating exacerbations.

4.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
osteoarthritis of the right hand so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.85, Diagnostic Code 6100 (2007). 

2.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 
5003, 5010, 5224 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial adjudication of the 
service connection claims by letter dated in June 2003, and 
post-initial-adjudication notice pertinent to the increased 
rating issues on appeal by letters dated in July 2006 and 
February 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that the increased rating claims represents 
"downstream" issues from the service connection claims, 
pertinent notice came after the initial adjudication.  Thus, 
the timing of the notice did not comply with the requirement 
that the notice precede the adjudication.  Regardless, if 
there was such a procedural defect, it has been cured without 
prejudice to the veteran because his claims were subsequently 
readjudicated by the RO (see the May 2007 supplemental 
statement of the case), and because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  See for example the June 
2007 statement of the veteran's accredited representative 
requesting that a decision be made on the current appeal.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran pertinent 
examinations, obtained medical opinions as to the severity of 
the disabilities in question since the grant of service 
connection, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.

General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The rule is not applicable to cases in which the 
assignment of an initial rating for a disability follows an 
initial award of service connection.  From the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Compensable Rating for Bilateral Hearing Loss 

Historically, the veteran filed the current claim for service 
connection in May 2003.  In November 2004, the veteran was 
afforded a VA audiological evaluation for the purpose of 
determining the etiology and the severity of his bilateral 
hearing loss.  The puretone thresholds in decibels were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
30
LEFT
40
35
45
55

The veteran's average puretone decibels loss was 36.25 
decibels in the right ear and 43.75 decibels in the left ear, 
with speech recognition scores of 88 percent bilaterally.  
The pertinent diagnosis was bilateral sensorineural hearing 
loss that the VA examiner sated was more likely than not 
related to military noise exposure while in combat in 
Vietnam.  

In a February 2005 rating decision, service connection was 
granted for bilateral hearing loss, and assigned a 0 percent 
disability evaluation, effective from May 12, 2003.  

In March 2007, pursuant to the instructions of the Board's 
January 2007 remand, the veteran was afforded a second VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
40
40
50
LEFT
40
35
45
60

The veteran's average puretone decibel loss was 43 decibels 
in the right ear and 45 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 78 percent in the left ear.  The 
pertinent diagnosis was moderate sensorineural hearing loss 
in the right ear, and moderate to moderately severe 
sensorineural hearing loss in the left ear.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the two VA audiological examinations noted 
above have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  These findings, as applied 
to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level I 
hearing in the right ear, and Level III hearing in the left.  
Level I hearing in the better (right) ear, and level III 
hearing in the worse (left) ear warrants a noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  The veteran does not have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86.  In 
light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). The criteria for a compensable disability evaluation 
have not been met at any time to warrant a compensable 
rating.  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  
Although the veteran has made assertions regarding the effect 
of his hearing loss on his day to day living, he has 
presented no evidence other than his oral and written 
assertions made in connection with this appeal that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating; there is no doubt to be 
resolved; and a compensable rating is not warranted.

Osteoarthritis of the Right Hand 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected osteoarthritis of the right 
hand, currently evaluated as 10 percent disabling.  He is 
assigned a 10 percent rating by analogy under Diagnostic Code 
5010-5224, osteoarthritis and ankylosis of the thumb.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5010, traumatic arthritis is rated 
under the Diagnostic Code for degenerative arthritis, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
is rated according to limitation of motion of the specific 
joints involved.  When the limitation of motion of the joints 
is noncompensable, a 10 percent rating is warranted when 
there is x-ray involvement of two or more major joints or two 
or more minor joint groups.  A 20 percent rating is warranted 
when there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Under Diagnostic Code 5224, a 10 percent evaluation is 
warranted when there is favorable ankylosis and a 20 percent 
evaluation is warranted when there is unfavorable ankylosis.  
A note under this code requires that consideration be given 
to whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Neither evaluation as 
amputation nor evaluation for limitation of motion of other 
digits is warranted by the medical evidence.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A November 2004 VA examination of the right hand noted 
complaints of decreased strength and coordination.  There was 
no functional impairment or time lost from work.  There was 
ankylosis of the metacarpophalangeal joint and 
interphalangeal joint of the right thumb in favorable 
positions.  X-rays revealed a narrowed first 
metacarpophalangeal joint and interphalangeal joints and 
spurring.  The pertinent diagnosis was osteoarthritis of the 
right hand.  

The report of a March 2007 VA examination of the right hand 
noted that the right hand appeared anatomically normal with 
the exception that the veteran's metacarpophalangeal joint 
appeared to be somewhat arthritic, although this was noted to 
be true as to the bilateral hands.  The four finger 
metacarpophalangeal joints flexed to 90 degrees.  The four 
proximal interphalangeal joints of the fingers flexed to 100 
degrees, while the four distal interphalangeal joints of the 
fingers flexed to 80 degrees.  The metacarpophalangeal joint 
of the thumb flexed to 55 degrees, and the distal 
interphalangeal joint of the thumb flexed to 80 degrees.  The 
carpometacarpal joint flexed to 20 degrees.  Repeat flexion 
and extension of all fingers and the thumb indicated no pain, 
weakness, or fatigue.  The veteran had a normal grasp, and 
normal approximation.  The veteran could put his thumb 
against the distal fifth metacarpal without indication of a 
problem.  X-rays revealed bilateral degenerative joint 
disease of the first metacarpophalangeal joints with joint 
space narrowing, sclerosis, and osteophytes.  Degenerative 
joint disease of the distal interphalangeal joints was also 
seen.  The assessment was bilateral age acquired degenerative 
joint disease of the hands.  

There are no records whatsoever of incapacitating episodes 
due to the veteran's osteoarthritis of the right hand.  Thus, 
he does not meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5003, which requires incapacitating 
exacerbations or episodes.  He also does not have unfavorable 
ankylosis of the right thumb. Therefore, he does not meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5224.  The medical records, particularly the VA examinations 
that were conducted for the express purpose of assessing the 
severity of the veteran's right hand disability provide clear 
evidence against this claim.

The criteria for a rating in excess of the assigned 10 
percent rating have not been met at any time during the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board considered the disabling effects of pain, swelling, 
weakness, and limitation of motion throughout the rating 
period.  See DeLuca, supra. Objective observations and 
reports of flare up, as well as findings of increased 
limitation of motion, fatigue, weakness, and lack of 
endurance on repetitive use were not shown.  The presence of 
other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a were also not shown to provide a higher evaluation.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b), as 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.


ORDER

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the right hand is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


